Citation Nr: 0317571	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO) which denied the benefit sought on appeal.


REMAND

Service medical records show that the veteran was seen for 
complaints of pain in his lower back in February 1968.  The 
pain was in the L5, S1 area with no radiation.  There was 
slight muscle spasms noted when he moved suddenly.  X-rays of 
the lumbosacral spine showed minimal anterior spurring on the 
upper aspect of L5.  All of the vertebral bodies and 
intervertebral discs were normal in height.  Pedicles and 
transverse processes were intact.  The sacro-iliac joints 
were smoothly outlined.  It was concluded that aside from a 
very small anterior spur of L5, the appearance of the 
lumbosacral spine was unremarkable.

Medical records from his dependent care at Minot, AFB in 
December 1978 show an x-ray of the lumbosacral spine.  It was 
noted that the veteran reported that while on active duty in 
1968 he did a snap movement with his lower extremities and 
back that lasted for several days.  He indicated that ever 
since then he had recurrences of back pain.  The x-rays 
showed mild arthritis and spur at L5, otherwise normal.

Treatment records from Dr. M.A.R., Chiropractor, dated 
September 1987 to August 1989 indicate that the veteran was 
treated for lumbosacral sprain.  It was noted that in 1988 
his treatment was for a strain due to shoveling.

The veteran has not been scheduled for a VA examination to 
determine the nature and etiology of his claimed disability.  
In accordance with the provisions of 38 U.S.C.A. § 5103A(d) 
(West 2002), this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

        A.  The examiner should state the 
diagnoses of any conditions that are 
causing disability of the back.  

        B.  The examiner should state an 
opinion as to whether it is as least as 
likely as not that any current disability 
of the back is the result of disease or 
injury in service.  A complete rationale 
for the opinion must be provided.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




